Citation Nr: 0841502	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-11 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected posttraumatic headaches, currently rated as 
30 percent disabling.

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to March 
1981.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which continued a 30 percent 
evaluation for the veteran's service-connected post-traumatic 
headaches, and a June 2006 rating decision which denied the 
veteran's claim of entitlement to TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To provide appropriate notice, to obtain 
additional VA treatment records, to obtain another VA 
examination, and to take other appropriate action as 
necessary.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, 38 U.S.C.A. § 5103(a) notice 
requires that VA notify the veteran of the following: (1) the 
claim is to be supported with evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life; (2) general notice of the requirements of the 
applicable diagnostic codes; (3) should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes based on the nature of 
the symptoms, the condition for which disability compensation 
is being sought, the severity of their duration, and their 
impact upon employment and daily life; and (4) examples of 
the types of medical and lay evidence that are relevant to 
establishing entitlement to increased compensation.  

The veteran was sent VCAA notice letters related to his 
claims in March 2006 and May 2006.  The notice provided in 
this case did not include the specific requirements of the 
diagnostic code under which the veteran is rated.  As the 
veteran has not received sufficient notice under Vazquez, 
such notice should be provided.

The Board notes that the last available VA medical records 
associated with the veteran's claims file are from March 
2007.  Records of the veteran's healthcare subsequent to that 
date may prove to be relevant and probative to the claims at 
issue.  Therefore, as each claim is already being remanded 
for further development, the RO should attempt to obtain and 
associate with the claims file any and all VA treatment 
records pertaining to the veteran's claimed disabilities 
since March 2007.

The Board notes that the veteran was last afforded a VA 
examination to determine the severity of his service-
connected headache disability in July 2006.  The veteran 
claims that his headache disability has increased in severity 
since that examination.  In a statement in support of his 
claim in April 2008, the veteran asserts that he is 
experiencing at least two incapacitating episodes every day 
due to the severity of his headaches.  The veteran further 
stated that he was taking up to two daily injections of 
Imitrex, as well as oral narcotics six to eight times each 
day to treat his headaches.  The veteran's statement 
indicates that his headache disability has increased in 
severity since his last VA examination.  As accurate 
determination of the current severity and manifestations of 
the veteran's headache disability is vital to assigning an 
appropriate disability rating, the Board concludes that 
another VA examination is required.

Depending upon the results of the additional development to 
be undertaken on appeal, additional action on the veteran's 
claims may be appropriate.  Specifically, if the medical 
evidence suggests that the veteran's service connected 
headache disability presents an exceptional disability 
picture, or that his service-connected disabilities prevent 
him from performing the physical and mental acts required of 
employment, then the case may be submitted to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, including of the veteran's TDIU claim.  38 
C.F.R. § 4.16(b).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notice letter in connection with his claim 
for an increased evaluation for his 
service-connected posttraumatic headaches.  
The letter should apprise the veteran that 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the veteran's employment and daily 
life would be useful in substantiating his 
claim.  If the Diagnostic Code under which 
the veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
RO should provide at least general notice 
of that requirement to the veteran.  
Additionally, the veteran must be notified 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant Diagnostic 
Codes, which typically provide for a range 
in severity of a particular disability 
from noncompensable to as much as 100 
percent based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
The notice must also provide examples of 
the types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  Please associate with the claims file 
all additional VA medical records of 
treatment of the veteran for the period 
from March 2007 to the present.

3.  After obtaining the requested records, 
please schedule the veteran for a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected posttraumatic headaches 
and service-connected head laceration.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the current 
severity of the veteran's service-
connected headache disability and head 
laceration.  The examiner is specifically 
requested to include:

A.  A description of the frequency and 
severity of the veteran's symptoms, the 
frequency of any prostrating attacks 
suffered by the veteran, the frequency of 
medical visits necessary for treatment of 
his condition, the types of treatments the 
veteran has undergone and their 
effectiveness at alleviating his symptoms, 
any limitations upon the veteran's daily 
activities, and any other complications 
associated with the veteran's service-
connected post traumatic headaches.  

B.  A description of the size and 
characteristics of the service-connected 
head laceration scar, degree of 
disfigurement, whether painful or tender, 
and any associated functional impairment.

C.  Comment on the effect of the veteran's 
service-connected disabilities on his 
ability to engage in any type of full-time 
employment and whether, in the examiner's 
opinion, the service-connected 
disabilities are of such severity to 
result in unemployability.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), a 
copy of this REMAND and the appellant's 
claims file must be made available to the 
examiner for review.

4.  After completing these actions, the RO 
should conduct any other development as 
may be indicated by a response received as 
a consequence of the action taken in the 
preceding paragraphs.  Further development 
may include submitting the case to the 
Director, Compensation and Pension 
Service, for extraschedular consideration 
of the headache disability evaluation, and 
the veteran's TDIU claim, including if 
additional information and evidence 
demonstrates that his service-connected 
disabilities prevent him from performing 
the physical and mental acts required of 
employment.

5.  When the above requested development 
has been completed, the issues should 
again be adjudicated by the RO.  If any 
benefit sought is not granted, the veteran 
and his representative should be furnished 
a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations pertaining to each issue.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




